Opinion issued May 3, 2012.


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00029-CV
———————————
Bill eris, Appellant
V.
ilias
giannakopoulos,
Appellee

 

 
County Civil Court at Law No. 1
Harris County, Texas

Trial Court Case No. 921151101
 

 
OPINION
          Bill
Eris appeals from the Harris County Civil Court at Law Number One’s judgment
partitioning certain properties between Eris and Ilias
Giannakopoulos. Because we hold that the amount in controversy in the partition
action exceeded the civil court at law’s jurisdiction, we reverse and dismiss
for lack of jurisdiction.
Background
Eris and Giannakopoulos purchased three separate but
adjacent and contiguous properties, which they subsequently transferred to a
corporation named H.G.B.E., Inc. Eris and Giannakopoulos each own 50% of
H.G.B.E., and the properties are H.G.B.E.’s only assets. Eris and
Giannakopoulos paid $275,000 to purchase the properties in 1997; over recent
years, they have received purchase offers on the properties between $700,000
and $950,000.
          After Eris allegedly failed to pay his
share of the 2007 property taxes on the properties, Giannakopoulos brought this
action for partition of the properties and to recover expenses he incurred in
paying Eris’s share of property taxes and insurance costs. Giannakopoulos
subsequently supplemented his pleadings to add a breach of fiduciary duty claim
and to request dissolution of H.G.B.E. 
The trial court granted a partition of the properties,
dividing the properties into two equal-sized lots and awarding one lot to Eris
and the other to Giannakopoulos. The trial court later severed the partition
claim from Eris’s other claims, making its partition order a final judgment.
Eris appeals from the partition judgment.


 
Issues Raised
          On appeal, Eris asserts that the trial
court erred in entering its judgment on four grounds: (1) the trial court
lacked jurisdiction over the partition action because district courts have
exclusive jurisdiction over partition actions and because the value of the
property exceeded the maximum amount in controversy over which the trial court
had jurisdiction; (2) the trial court failed to follow the rules governing the
procedure for partition of real property; (3) the properties belonged to
H.G.B.E., which was not a party to the lawsuit; and (4) partition is not
practical under the circumstances of this case. We hold that the trial court
lacked jurisdiction over the partition action and therefore do not reach Eris’s
remaining contentions.
Jurisdiction
“Whether a court has subject matter jurisdiction is a
question of law that we review de novo.” City of Dallas v. Carbajal,
324 S.W.3d 537, 538 (Tex. 2010) (per curiam). Harris County Civil Court at Law
Number One is a statutory county court, and its jurisdiction over civil cases
is concurrent with that of a constitutional county court. See Tex. Gov’t Code Ann. §§ 25.0003(a)
(West 2012) (“A statutory county court has jurisdiction over all causes and
proceedings, civil and criminal, original and appellate, prescribed by law for
county courts.”), 25.1032(a) (West 2012) (granting Harris County statutory
county courts jurisdiction over “all civil matters and causes, original and
appellate, prescribed by law for county courts,” in addition to other specifically
attributed jurisdiction). When, as here, a statutory county court has
concurrent civil jurisdiction with a constitutional county court, it also has concurrent
jurisdiction with the district court in civil cases in which the matter in
controversy exceeds $500 but not $200,000.[1]
Id. § 25.0003(c)(1). Thus, the
Government Code “grant[s] Harris County civil courts at law concurrent
jurisdiction with district courts in civil cases in which the amount in
controversy falls within a certain jurisdictional dollar limit for statutory
county courts.” Cont’l Coffee Prods. Co. v.
Cazarez,
937 S.W.2d 444, 448 (Tex. 1996).
A.      The county court’s jurisdiction does not
exclude partition actions
Chapter 23 of the Property Code governs suits to partition
real property. Section 23.002, titled “Venue and Jurisdiction,” provides that a
“joint owner or a claimant of real property or an interest in real property may
bring an action to partition the property or interest in a district court of a
county in which any part of the property is located.” Tex. Prop. Code Ann. § 23.002(a) (West 2000). Eris asserts
that this statute gives district courts exclusive jurisdiction over partition
actions. We disagree.
The language of section 23.002 does not indicate a legislative
intent that district courts have exclusive jurisdiction over partition actions;
rather, the use of the word “may” demonstrates a permissive, rather than
mandatory, procedure.[2]
See id.; see also Cazarez, 937 S.W.2d at 447–48 (holding that
Harris County statutory county court had jurisdiction over certain Labor Code
violations when statute provided that such suits “may” be brought in district
court); Nueces Cnty. v.
Thornton, No. 13-03-011-CV, 2004 WL 396608, at *2 (Tex. App.—Corpus Christi
Mar. 4, 2004, no pet.) (mem.
op.) (holding that Nueces county court had jurisdiction over certain civil
service appeals under statute providing that employee “may” file appeal in
district court but lacked jurisdiction over decisions beyond scope of
jurisdictional grant to district courts). A statute merely providing that an
action “may” be brought in district court “does not express an intention to
grant exclusive jurisdiction to district courts,” but rather, “to the
extent that statutory courts share concurrent jurisdiction with district
courts, nothing in [such a] statute limits or excludes that concurrent
jurisdiction.” Cazarez,
937 S.W.2d at 447.
The Dallas Court of Appeals reached the same conclusion we
reach here. See Schuld v. Dembrinski, 12 S.W.3d 485, 489 (Tex. App.—Dallas
2000, no pet.). In Schuld,
the Dallas court held that, because the Property Code grants district courts jurisdiction over partition actions and because the
Government Code grants Dallas County courts at law jurisdiction concurrent with
district courts, a Dallas County court at law has jurisdiction over partition
actions. Id. at 489. The same
analysis applies here. Harris County courts at law have jurisdiction concurrent
with district courts, within a specified amount-in-controversy range. Tex. Gov’t Code Ann. § 25.0003(c)(1).
Thus, because section 23.002 of the Property Code grants district courts jurisdiction over partition actions, Harris County
courts at law also have jurisdiction over partition actions, so long as the
amount in controversy falls within the specified range. See Tex. Prop. Code Ann. § 23.002(a); Tex. Gov’t Code Ann. § 25.0003(c)(1). 
We hold that the trial court had jurisdiction over this
partition action so long as the action is within the amount-in-controversy
range over which Harris County courts at law have concurrent jurisdiction with
district courts.
B.      The trial court lacked jurisdiction over
this action because the amount in controversy exceeded its jurisdictional
maximum
Eris next contends that the amount in controversy in this
action is outside the trial court’s jurisdiction because the properties that
Giannakopoulos asked the trial court to partition were worth “somewhere between
$700,000 and $950,000.” Eris bases this fair market value on recent purchase
offers made on the properties. Giannakopoulos responds that he is not seeking
actual damages in excess of the trial court’s jurisdictional limit, and
therefore the trial court had jurisdiction.
Because the trial court’s jurisdiction over this case arises
from the grant of jurisdiction in section 25.003 of the Government Code—i.e.,
jurisdiction concurrent with that of Harris County district courts—its
jurisdiction is bound by the statute’s amount-in-controversy limitations. See Tex.
Gov’t Code Ann. § 25.0003(c)(1). The trial court thus had
jurisdiction over this partition action only if the amount in controversy was
more than $500 but not more than $200,000. Id.
To determine the amount in controversy, courts of appeals generally look to
the allegations in the plaintiff’s petition. Gulf Coast Waste Disposal Auth.
v. Four Seasons Equip., Inc.,
321 S.W.3d 168, 178 (Tex. App.—Houston [1st Dist.] 2010, no pet.)
(citing Peek v. Equip. Serv. Co. of San Antonio, 779 S.W.2d 802, 804 (Tex. 1989)). But
Giannakopoulos’s petition does not contain a statement of jurisdiction or
otherwise identify the amount in controversy. Cf. Tex. R. Civ. P.
47.
A plaintiff’s failure to state a jurisdictional amount of
controversy in his petition, alone, will not deprive a trial court of
jurisdiction; even if the pleadings fail to establish the amount in
controversy, the plaintiff may prove the jurisdictional amount at trial. Peek,
779 S.W.2d at 804−05.[3]
Here, however, we cannot conclude that the evidence at trial proved an amount
in controversy within the trial court’s jurisdiction. 
Generally, when a suit is for an interest in real property,
rather than damages, the value of the property interest at issue determines the
amount in controversy.[4]
See Tune v. Tex. Dept. of Pub. Safety, 23 S.W.3d 358, 361−62
(Tex. 2000) (“It has long been the law that the phrase ‘amount in controversy,’
in the jurisdictional context, means ‘the sum of money or the value of the
thing originally sued for . . . .”) (quoting Gulf, C.
& S.F. Ry. Co. v. Cunnigan, 67 S.W. 888, 890 (Tex. 1902)
(emphasis added in Tune)); see also AIC Mgmt. v. Crews, 246 S.W.3d 640, 644 (Tex. 2008) (holding
that county court at law had jurisdiction over eminent domain proceedings even
though value of property exceeded court’s amount-in-controversy jurisdiction
because specific statutory grant of jurisdiction over eminent domain
proceedings was not subject to amount-in-controversy limitation in grant of
general jurisdiction); Red Deer Oil Dev. Co. v. Huggins, 155 S.W. 949,
950 (Tex. Civ. App.—Amarillo 1913, writ ref’d) (recognizing rule that “amount
in controversy” in suit to foreclose lien on real property is determined by
value of property covered by lien). Eris cites evidence in the record
supporting his contention that the fair market value of the properties is in
the area of $700,000 to $950,000.[5]
Giannakopoulos has not identified any evidence to the contrary; nor have we
found any. 
In response to Eris’s jurisdictional argument based on the
amount in controversy, Giannakopoulos stated: 
Appellant Eris is focusing on the value of the Property
rather than the remedy Giannakopoulos seeks. Appellee Giannakopoulos merely
seeks to partition the Property in kind; a partition action is an equitable
remedy. Giannakopoulos is not seeking actual damages that exceed $100,000. In
fact, the only amount in controversy at issue in this suit is for the
reimbursement of Eris’ portion of the property taxes Giannakopoulos paid, as
well as reimbursement for a portion of the maintenance of the Property. And,
the afore-mentioned amounts do not exceed $100,000. Therefore the Trial court
has subject matter jurisdiction over the suit.
 
Giannakopoulos
cites no authority to support his contention that we should exclude the value
of the property at issue in this case in determining the amount in controversy,
and we have found none. The authorities cited above dictate the opposite
conclusion. Giannakopoulos also cites no authority to support his implication
that the trial court had equitable jurisdiction over the partition action
independent of its amount-in-controversy jurisdictional limits. 
Statutory county courts are not courts of general
jurisdiction “with the power to ‘hear and determine any cause that is
cognizable by courts of law or equity.’” Thomas
v. Long, 207 S.W.3d 334, 340 (Tex. 2006) (describing general jurisdiction
of district courts and quoting Tex.
Gov’t Code §§ 24.007–.008). We therefore may not assume jurisdiction in
the county court at law when Giannakopoulos provides no statutory or other
basis for the equitable jurisdiction he asserts. See Medina v. Benkiser, 262 S.W.3d 25, 27 (Tex. App.—Houston [1st
Dist.] 2008, no pet.) (holding that, while statutory county courts have
authority to enter injunctions, they lack jurisdiction to do so unless they
have jurisdiction over the controversy, “either because of the subject matter
or because of the amount in controversy.”); see
also Martin v. Victoria Indep. Sch. Dist., 972 S.W.2d 815, 818 (Tex.
App.—Corpus Christi 1998, pet. denied) (“The power to issue mandamus or
equitable relief, as exercised by county courts, must be conferred by a
statutory grant; usually the plaintiff must rely on the county court’s
concurrent jurisdiction and plead an amount in controversy sufficient to
trigger the county court's jurisdiction.”).
We therefore hold that the amount in controversy in this
action was outside the trial court’s jurisdictional limits.


 
Conclusion
          We hold that
the Harris County Civil Court at Law Number One lacked jurisdiction over this
partition action.[6] We
therefore vacate its judgment and dismiss the partition action for lack of
jurisdiction.
 
                                                                   Harvey
Brown
                                                                   Justice

 
Panel
consists of Chief Justice Radack and Justices Higley and Brown.
 




[1]
          Under the Government Code, a
county court may not have jurisdiction over specifically enumerated types of
lawsuits even when a district court has jurisdiction over such suits. See Tex.
Gov’t Code Ann. § 26.043 (listing cases over which constitutional
county court lacks jurisdiction). The parties have not identified any provision
specifically carving out partition actions from a Harris County court at law’s
jurisdiction.


[2]           Eris cites Miller v. Fenton, 207
S.W. 631, 632 (Tex. Civ. App.—Texarkana 1918, no writ.), for the proposition
that “[a] county court does not have jurisdiction to partition real estate.” Miller does not address this issue. See id.


[3]
          This rule applies when the
defendant fails to object to the defective pleadings and the pleadings do not
affirmatively disprove jurisdiction. See
Peek, 779 S.W.2d at 804. Eris does not claim to
have objected to Giannakopoulos’s pleadings, and Giannakopoulos’s pleadings do
not affirmatively demonstrate that the properties have a value in excess of the
trial court’s jurisdiction.


[4]
          Although Giannakopoulos also
sought damages relating to property taxes and insurance, the trial court
severed those claims from the partition action.


[5]
          Giannakopoulos’s pleadings do
not limit his claims to a one-half interest in the properties. Moreover, even
if we treat the amount in controversy as the one-half interest in the
properties granted to Giannakopoulos by the trial court, one-half of $700,000
exceeds the trial court’s jurisdiction in this action.


[6]
          This appeal does not concern the
portions of the original suit that the trial court severed from the partition
action, nor does our holding.